Citation Nr: 0511151	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  98-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded 
for additional development in September 2003.  It is again 
before the Board for appellate review.  

In a decision dated December 16, 1999, the Board denied the 
veteran's claim for entitlement to service connection for 
hypertension.  Thereafter, the veteran filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a joint 
motion requesting that the Court vacate the Board's decision 
and remand the case to the Board for further development and 
re-adjudication in accordance with the directives of the 
joint motion.  The Court granted the joint motion for remand 
in December 2000 and returned the case to the Board.  

The Board wrote to the veteran's attorney in February 2001 
and advised him that he needed to clarify representation 
before the Board and that, if was appointed to represent the 
veteran before the Board, he had 90 days to submit additional 
evidence or argument in regard to the veteran's appeal.  No 
response was received.  

The Board then wrote to the veteran in June 2001.  He was 
advised that his case had been returned from the Court and 
that he had 90 days to submit additional evidence or 
argument.  The veteran's representative before the Board 
submitted additional argument in October 2001.

Finally, the Board notes that the veteran submitted a 
statement that is associated with the claims file and dated 
in December 2002.  The veteran styled the document as a 
notice of disagreement.  The veteran references a denial of a 
claim for entitlement to service connection for diabetes.  
There is no rating action in the claims file to which this 
"notice of disagreement" may relate.  (Service connection 
for diabetes was previously denied in 1997, but the veteran 
later withdrew his appeal of that denial.)  It is possible 
that a rating decision is held in a temporary folder at the 
RO.  In any event, the Board refers the statement to the RO 
for consideration as a possible notice of disagreement with a 
prior rating action or a new claim for service connection as 
determined by the RO.


REMAND

As noted above, the veteran's case was returned from the 
Court in December 2000.  In keeping with Board practice at 
the time, the Board prepared a development memorandum to 
conduct additional development of the veteran's case.  This 
included contacting the veteran and asking him to provide a 
list of names of all doctors and medical care facilities, in 
addition to a Dr. Baker, that had treated him for his 
hypertension since service.  It also included having the 
veteran provide a release form for his health care provider 
so that VA could attempt to obtain any outstanding medical 
records.  Finally, the veteran was to be afforded a VA 
examination.  

The Board wrote to the veteran in April 2002, forwarding him 
the necessary release forms and asking him to identify the 
health care providers who had treated him for his 
hypertension since service.  He was also asked to complete a 
form for Dr. Baker's records.

The veteran responded in May 2002.  He said that Dr. Baker 
was deceased.  The veteran did identify one physician who 
used to practice with Dr. Baker.  He said that this physician 
told him that he did not know where the records would be 
located.  The veteran further stated that this physician was 
now employed at a VA medical center in South Carolina.  He 
said that the physician would speak to someone on the 
telephone and he provided the physician's telephone number.  
The veteran did not identify any other sources of medical 
treatment.  The Board wrote to the VA physician in July 2002.  
No response was received.  

Additional medical evidence, in the form of VA treatment 
records, was obtained.  The records covered a period from 
April 1980 to March 2003.  The records do not reflect any 
history from the veteran of his being treated for 
hypertension prior to a January 1997 period of 
hospitalization at a VA medical center.  The records do 
contain several entries that refer to the veteran being seen 
by a "local medical doctor" for several conditions without 
any further information.  This was noted on entries dated in 
August 1985 and December 1988.  The veteran has not 
identified any treatment from a private physician during that 
period.  It is possible that such records may contain 
relevant evidence if they can be obtained.

The Board was required to remand the case for consideration 
of the new evidence, in this case the VA treatment records, 
by the agency of original jurisdiction (AOJ) in the first 
instance.  The remand was required under the United States 
Court of Appeals for the Federal Circuit's decision in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327, F.3d 
1339 (Fed. Cir. 2003) (DAV).  The remand also directed the RO 
to afford the medical examination originally requested in the 
development memorandum.

In regard to the requested examination, the examiner was 
asked to provide an opinion as to whether it was at least as 
likely as not that the veteran's hypertension manifested 
itself in service, during the one-year period after service, 
or whether it was otherwise related to the veteran's military 
service.

The veteran was afforded a VA examination, as requested, in 
April 2004.  The examiner did not have the veteran's claims 
file at the time of the April 2004 examination.  The examiner 
was limited because of the absence of the claims file and 
provided a diagnosis of hypertension.  The examiner provided 
an addendum upon reviewing the claims file in October 2004.  
The addendum failed to provide the opinion requested in the 
September 2003 remand.  The examiner only commented that 
there was no indication of hypertension in service.  The 
opinion did not address the one-year postservice period or 
whether the veteran's hypertension was otherwise related to 
the veteran's military service.  A new examination is 
required.  

In addition to the new examination, the Board finds that 
additional development is required in this case.  The VA 
physician must be contacted and a response obtained as to the 
possibility of locating any of the older medical records 
affiliated with Dr. Baker's care of the veteran.  The veteran 
has claimed that he was prescribed medication by Dr. Baker 
for his hypertension beginning in 1969.  There is no 
objective evidence of record to support this contention.  The 
VA physician may be able to provide assistance in that 
regard.  Efforts to contact him must be documented.  The 
veteran must be advised of the results of those efforts at 
least by way of a supplemental statement of the case.

The veteran should again be asked to identify any private 
health care providers who have treated him for his 
hypertension since service.  The evidence of record does not 
support his contention that he was treated by Dr. Baker in 
1969.  The VA medical records do not show any complaints of, 
or treatment for, hypertension in the period prior to the 
veteran's hospitalization in January 1997.  There are 
multiple entries, beginning in April 1980, where the veteran 
reports that he is taking no medication for any medical 
condition.  The veteran testified in September 1998 that he 
was prescribed medication by Dr. Baker in 1969 and had "for 
the most part" been on medication for his hypertension ever 
since.  (Transcript p. 3).  He also said that he had only 
been receiving medication for his hypertension from VA for 
the previous two years.  However, the veteran has not 
identified the source of the prescriptions for the medication 
prior to his treatment by VA or provided the records, and has 
not authorized VA to obtain them on his behalf.  Such records 
would be very important in deciding the veteran's claim.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
ask that he identify any source of 
treatment for his hypertension since 
service.  The veteran should be advised 
that VA treatment records indicate that 
he was seeing a private physician in at 
least 1985 and 1988, and that records 
from those sources may be helpful to his 
claim.  After 


securing the necessary release(s), the RO 
should obtain those records that have not 
been previously secured.  If records 
cannot be obtained by the RO, the veteran 
should be given an opportunity to provide 
them.  He should be told to submit any 
pertinent evidence in his possession.

2.  The RO should contact the VA 
physician identified by the veteran in 
his May 2002 statement and as further 
identified in the June 2002 letter from 
the Board to the same physician.  The 
physician should be asked if he ever 
treated the veteran for hypertension, is 
aware whether the veteran was treated by 
Dr. Baker or any other physician 
associated with the practice, and, if he 
is aware of the location of any records 
of such treatment.  

If information as to a location for such 
records is developed, the veteran should 
be contacted and the appropriate release 
obtained so that the records can be 
requested, or the veteran should be 
advised to obtain the records.

3.  Upon completion of the prior actions, 
make arrangements with the appropriate VA 
medical facility for the veteran's file 
to again be reviewed by the examiner who 
prepared the October 2004 addendum.  The 
claims file and a copy of this remand 
must be provided to the examiner.  The 
examiner is requested to provide an 
opinion as to the medical probabilities 
that 1) the veteran's hypertension was 
manifest in service, 2) the veteran's 
hypertension was manifest within the 
first year after his separation from 
service in September 1968, and 3) the 
veteran's hypertension is otherwise 


related or traceable to his period of 
military service.  A complete rationale 
for all opinions expressed must be 
provided.  (If the examiner is not 
available, another examination should be 
scheduled for the veteran.  The examiner 
should take a detailed history from the 
veteran, review the file, and provide the 
requested opinions.)

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures in 
accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran, and his representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

